 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Kim Cramton,                                       No. CV-17-04663-PHX-DWL
10                  Plaintiff,                          ORDER
11   v.
12   Grabbagreen Franchising LLC, et al.,
13                  Defendants.
14
15          Pending before the Court is an amended motion to seal filed by Defendants and
16   Counterclaimants Eat Clean Holdings LLC, Eat Clean Operations LLC, Grabbagreen
17   Franchising LLC, and Keely Newman (collectively, “the movants”). (Doc. 224.) For the
18   following reasons, the motion will be denied.
19          The background for the sealing request is that the movants have filed a motion for
20   sanctions.   In that motion, the movants have argued “that relevant evidence in the
21   possession of the Plaintiff was hidden, withheld or destroyed, and that the evidence could
22   not be recovered from other sources through the exercise of reasonable and diligent
23   efforts.” (Id. at 2.) However, because “[a]ll discovery and disclosure were completed
24   before undersigned counsel was retained,” the movants’ new attorneys have obtained a
25   declaration from the movants’ previous attorney that “describes in detail [the movants’]
26   efforts to obtain the evidence from all sources, including his explanations as to why certain
27   actions were taken and why other actions were not.” (Id.) According to the movants, this
28   declaration should be filed under seal because “[a]rguably . . . [it] touches upon both
 1   [a]ttorney-client and work product privileged communications regarding decisions and
 2   actions by Defendants and [their prior law firm] to find the missing evidence from Plaintiff
 3   and from other third-party sources. While the Declaration does not directly reveal any
 4   privileged communications, and is not intended as to waive any privileges, it does contain
 5   information which [their prior law firm] is required to protect under E.R. 1.6, which is the
 6   broader duty to protect client confidentiality.” (Id.)
 7          This argument is not compelling. As an initial matter, the declaration was not filed
 8   on an ex parte basis with the Court—it has already been provided to the movants’
 9   adversaries in this lawsuit. This means that any expectation of confidentiality has already
10   been extinguished. The Court is aware of no rule that would permit a privileged or
11   confidential communication to retain that status so long as it’s only disclosed to one set of
12   outsiders, but not to the rest of the world. Moreover, it seems to the Court that the movants
13   have already (if implicitly) released their prior law firm from any duty to maintain
14   confidentiality by choosing to inject the contents of the declaration into this lawsuit in
15   support of their claims. See E.R. 1.6(a) (“A lawyer shall not reveal information relating to
16   the representation of a client unless the client gives informed consent . . . .”) (emphasis
17   added).
18          Accordingly, IT IS ORDERED that:
19          (1)    The amended motion to seal (Doc. 224) is denied; and
20          (2)    Pursuant to LRCiv 5.6(e), the lodged document (Doc. 222-1) will not be
21   filed. The submitting party may, within five days of the entry of this Order, resubmit the
22   document for filing in the public record.
23          Dated this 16th day of September, 2019.
24
25
26
27
28


                                                 -2-
